TEE          ATTORNEY                   GENERAL
                                                  OD?    TEXAS

   JOHN        L. E11.r.                       AUSTIN.   TEXAS      78711
A’I’TOENECY      OENEZRAL
                                                    August    13, 1973


              Honorable Alton R. Griffin                             Opinion No.   H- 83
              District Attorney
              Lubbock County Courthouse                             Re:     Effect of Senate Bill
              Lubbock, Texas 79401                                          123, 63rd Leg., upon
                                                                            the jurisdiction of the
                                                                            Texas Youth Council
              Dear Mr.      Griffin:                                        over 18 year olds

                     Your letter       asks:

                                    “The question arises as to whether or not
                             the Texas Youth Council loses its present power
                             to order reconfinement    of a child after the child
                             has attained his eighteenth (18) birthday.    A further
                             question will also arise as to whether or not the
                             Texas Youth Council would have to order the re-
                             lease of any person reconfined prior to September
                             1, 1973, if that person is eighteen (18) years or
                             older. ‘I

                     Generally the Texas Youth Council is governed by the provisions   of
              Article 5l43d, V. T. C. S. The Act provides in its $ 31: “Every child com-
              mittedto the Youth Council as a delinquent, if not already discharged,  shall
              be discharged from custody of the Youth Council when he reaches his twenty-
              first bir,thday. ”

                     Senate Bill 111, Title 3 of the Family Code, V. T. C. S., effective Sept-
              ember 1, 1973, provides in 8 54.04 for a hearing to determine the disposition
              to be made of each case after the adjudication hearing.        The alternatives
              available to the court cover a wide range and include commission>or          commit-
              ment to the Texas Youth Council.       Section 54.05(b) ,of Title 3 provides:   “All
              dispositions  automatically   terminate when the child reaches his eighteenth
              birthday. ‘I




                                                         p.   380
The Honorable       Alton R.    Griffin,   page 2 (H-83)




       It is therefore our opinion, in answer to your questions,     that upon
the effective date of Senate Bill 111 the Youth Council will lose its power
to order reconfinement    of a child after the child has attained his eighteenth
birthday.    Further,  we are of the opinion that any child presently in the
custody of the Youth Council who will have attained his eighteenth birthday
on or before A.ugust 27, .1973, should be released    upon the effective date of
Senate Bill ,123.

          Senate Bill 123,    which becomes       effective    August   27,   1973,   reads   (in
part) :

                       “Set tion 1. The purpose         of this Act     is to extend
                all the rights, privileges, and         obligations     of majority
                to all persons who are at least         18 years of      age.  It
                shall be construed liberally to         accomplish       that purpose,

                        “Sec. 2. Notwithstanding     any statutory or deci-
                sional law, or any rule, regulation, :or ordinance of
                this state or of any political subdivision      or%incorporated
                city or town of this state,   a person  who    is at least 18
                years of age has all the rights,    privileges,     and obligations
                of a person who is 21 years of age.       A. law, rule, regula-
                tion, or ordinance which extends a right, privilege,          or
                obligation to a person on the basis of a minimum age of
                21, 20, or 19 years shall be interpreted       as prescribing
                a minimum age of 18 years. ”

      The right to be released upon the attainment of 21 years of age would
appear to be a right based upon a minimum age (reaching a majority) and,
thus, under Senate Bill l23, will be available to person aged 18 after August
27,   1973.    See Attorney    General     Opinion H-82       (1973).

                                           SUMMARY

                      Upon the effective date (September 1, 1973) of
                Senate Bill 111, 63rd Leg. , R. S. (Title 3 of the Family
                Code), the Texas Youth Council will lose its power to




                                            p.   381
The Honorable   Alton   R.    Griffin,    page 3         (H-83)




           order reconfinement   of a child after the child has
           reached his eighteenth birthday. Any child confined
           with the Youth Council who will have attained his
           eighteenth birthday on or before August 27, 1973,
           should be released  on that date - - the date upon
           which Senate Bill 123, 63rd Leg.,    R. S., emanci-
           pates persons 18 years old from disabilities    of legal
           infancy.

                                              Very   truly yours,




                                              Attorney     General   of Texas

APP%V     D:
        IY




DAVID M. KENDALL,            Chairman
Opinion Committee




                                         p.    382